Citation Nr: 0841498	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from January 1953 to November 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
bilateral hearing loss.  In a later, January 2008 rating 
decision, the RO granted service connection for tinnitus, 
with a 10 percent disability evaluation effrctive from August 
2004.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident, event, 
or disease in active military service, including noise 
exposure and ear infections incurred therein; and 
sensorineural hearing loss as an organic disease of the 
nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in November 2004 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  Although it is no longer required, the 
RO also asked the veteran to submit any pertinent evidence 
and/or information in his possession.  The RO also sent the 
veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated through May 2007, as 
well as medical records from private physicians who have 
treated the veteran for his hearing impairment from 1975 to 
2005.  The RO attempted to obtain the veteran's records from 
the Social Security Administration (SSA); however, in October 
2006, the RO was informed that the veteran's SSA folder had 
been destroyed.  The veteran was afforded VA examinations in 
March 2005 and September 2007 in conjunction with his claim.  
He was also provided the opportunity to set forth his 
contentions during his hearing before the undersigned 
Veterans Law Judge.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

The veteran has asserted that service connection is warranted 
because he has bilateral hearing loss that is due to 
significant noise exposure, without proper ear protection, 
during his active military service.  He indicates that he was 
in close proximity to the firing of 3-inch naval guns and 
other armament while serving on several ships.  He also 
attributes his hearing impairment to recurrent ear infections 
he manifested during military service.  

However, after carefully reviewing the record, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.  In making this determination, the Board notes that the 
veteran's service treatment records (STRs) are negative for 
any complaints, treatment, or diagnosis related to hearing 
loss or other adverse effects of acoustic trauma.  The Board 
notes the STRs do show that he suffered from recurrent left 
ear infections during service; however, treatment records 
only show complaints of draining associated with the ear 
infections, with no mention of any associated hearing loss.  
At the veteran's pre-enlistment and separation examinations, 
in December 1952 and November 1956, respectively, there were 
no ear, nose, or throat abnormalities noted on clinical 
evaluation, and his hearing was normal (15/15) bilaterally on 
spoken voice test.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss during service which was 
consistent with the regulatory threshold requirements at 
38 C.F.R. § 3.385 is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held that, where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, supra, at 160 (quoting Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992)).  The evidence 
shows that the veteran met the criteria for a hearing loss 
disability as shown in VA audiometric reports dated March 
2005 and September 2007.  Therefore, the critical question in 
this case is whether the current hearing loss is causally 
related to service.  

The post-service medical evidence of record shows that, in 
May 1975, the veteran complained of symptomatology associated 
with his right ear, which was diagnosed as cholesteatoma.  
Audiograms dated in January and July 1976 revealed a 
bilateral hearing loss disability, but there is no indication 
as to the etiology of the veteran's current hearing 
impairment.  

In support of his claim, the veteran points to two opinions 
of record which purport to establish that his bilateral 
hearing loss is associated with his military service.  In 
August 2004, J.L.W., the Owner of PureTone Hearing Aid 
service, submitted a written statement indicating that, based 
upon audiological testing and the information provided by the 
veteran, it is more likely than not that the veteran's 
hearing loss is connected to his military service.  J.L.W. 
noted the veteran's naval service, to include his noise 
exposure therein, and also noted that the veteran was not 
provided hearing protection in the Navy.  

In November 2005, the veteran's private audiologist, Dr. 
C.S.D., submitted a written statement indicating that the 
veteran has bilateral mixed conductive and sensorineural 
hearing loss.  Dr. C.S.D. stated that some of the veteran's 
hearing loss appears to be secondary to noise exposure and 
ear infections incurred during military service.  Dr. C.S.D. 
also submitted private medical records dated from 1975 to 
2005, which show treatment for the veteran's ear problems.  A 
November 2005 treatment record contains a statement that the 
presence of a sensorineural component to the hearing loss in 
1975 suggests that some of the sensorineural loss may have 
been secondary to noise exposure while the veteran was in 
service.  

The Board considers both opinions to be competent medical 
evidence.  In this regard, while it does not appear J.L.W. is 
a medical doctor, the Board will resolve reasonable doubt in 
favor of the veteran and find that J.L.W. is qualified to 
offer medical diagnoses, statements, and opinions, given that 
he owns a hearing aid service and apparently conducts 
audiological examinations.  See 38 C.F.R. § 3.159(a).  
Nevertheless, the Board ascribes lessened probative value to 
the opinions from J.L.W. and Dr. C.S.D. because there is no 
indication that either examiner reviewed the veteran's 
service treatment records prior to rendering their opinions.  
The Board notes that, without a review of the STRs, both 
J.L.W. and Dr. C.S.D. were unable to render a fully informed 
opinion as to the etiology of the veteran's hearing loss 
which took into consideration the lack of complaints or 
treatment for hearing loss during service and the veteran's 
normal hearing at separation.  In this regard, although Dr. 
C.S.D. related the veteran's hearing loss to noise exposure 
and ear infections during service, he did not provide any 
details about the type of noise exposure the veteran 
experienced and whether that type of noise exposure was 
likely to cause the type of hearing loss the veteran now 
suffers.  Likewise, Dr. C.S.D. did not provide details about 
the presentation and progression of the veteran's ear 
infections during service or explain how the ear infections 
during service caused hearing loss manifested almost 20 years 
thereafter.  

In evaluating the ultimate merit of this case, the Board 
ascribes the greatest probative value to the opinion rendered 
by the physician who conducted the September 2007 VA/QTC 
examination.  The September 2007 VA examiner noted the 
veteran's report of military noise exposure, middle ear 
disease, and ear surgery.  The examiner also noted the 
veteran's report of post-service occupational noise exposure, 
including working as a mechanic for 30 years and 
participating in hunting and recreational shooting without 
any ear protection.  

After examining the veteran and reviewing the claims file, 
including the STRs, the September 2007 VA examiner diagnosed 
the veteran with bilateral hearing loss and opined that the 
veteran's military noise exposure most likely did not cause 
his hearing loss.  In making this determination, the 
September 2007 VA examiner noted that review of the claims 
file revealed the veteran had normal, or near normal, 
sensorineural hearing at separation from service.  The Board 
finds it probative that the September 2007 VA opinion is 
supported by the opinion rendered by the examiner who 
conducted the March 2005 VA examination.  In this regard, the 
March 2005 VA examiner opined that it is less likely than not 
that the veteran's hearing loss is related to his military 
noise exposure, given the veteran's normal hearing at 
separation from service, as well as extenuating post-service 
medical circumstances and subsequent ear surgeries.  

The September 2007 VA examiner also opined it is not likely 
that the veteran's hearing loss is associated with the ear 
infections shown in service.  In making this determination, 
the September 2007 VA examiner noted there is documentation 
that shows the veteran's middle ear pathology contributed to 
his hearing loss over the years, and that his sensorineural 
hearing decreased over the years.  The examiner stated, 
however, that the decrease in the sensorineural portion of 
the veteran's hearing is most likely a combination of the 
effects of surgery, his occupational noise exposure, and the 
aging process.  The examiner also noted that audiologic 
records from the 1970s show the veteran had normal 
sensorineural hearing, except for a moderate loss at 4000 Hz 
in the left ear, which the examiner noted indicates that the 
veteran's military noise exposure did not cause his current 
hearing loss.  

As noted, the September 2007 VA opinion is based upon a 
complete review of the claims file and examination of the 
veteran, and addresses the veteran's hearing loss during and 
after service.  Further, the September 2007 VA opinion is 
supported by the March 2005 VA opinion, which is also based 
upon a complete review of the claims file and examination of 
the veteran.  In contrast, the opinions provided by J.L.W. 
and Dr. C.S.D. are based upon examination of the veteran and 
his reported medical history, without review of his claims 
file and without any discussion of their opinions in light of 
the veteran's normal hearing at separation from service.  
Thus, we find the September 2007 VA opinion to be the most 
competent and probative evidence of record as to the question 
of whether the veteran's current hearing loss is related to 
his military service.  

The Board notes the veteran has consistently reported wearing 
hearing aids since the early 1960s.  He has also submitted 
lay statements from his wife and brothers which state the 
veteran had problems with his hearing and needed hearing aids 
after returning from military service.  The Board has 
carefully considered the statements made and submitted by the 
veteran in support of his claim.  The Board has no reason to 
doubt the veteran's report of wearing hearing aids since the 
1960s; however, he has not submitted or identified any 
additional medical records which show treatment for hearing 
impairment during the 1960s.  Therefore, the Board affords 
the medical evidence more probative weight, and affords the 
veteran's statements less probative weight, in light of the 
lack of corroborating medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  

With further regard to the lay statements submitted in 
support of this claim, the Board recognizes that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
such as hearing loss.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, the determination as to 
causation and nexus in this case requires a professional 
medical opinion and, as discussed above, the most competent 
and probative medical opinion evidence of record finds it is 
not likely that the veteran's current hearing impairment is 
related to his military service, to include noise exposure or 
ear infections incurred therein.  It must also be noted that 
the degree of hearing loss which is recognized as a 
disability for compensation purposes under the regulatory 
criteria is very specifically defined, and is not necessarily 
of the degree which a layperson can recognize.

Service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication in the evidence of record that 
the veteran manifested an organic disease of the nervous 
system, shown to include sensorineural hearing loss, to a 
compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that the 
veteran's hearing was normal at his separation examination, 
and he is not shown to have a hearing loss disability, as 
defined by VA, until January 1976, which is almost 20 years 
after the veteran was separated from service.  

In this context, the Board finds probative that, during those 
20 post-service years, the veteran is shown to have had 
significant noise exposure as a mechanic and while hunting.  
The Board finds that the gap of many years between the time 
the veteran was separated from service and was first shown to 
have a hearing loss disability, when considered with the 
professional medical opinion in the record before us, 
preponderates against a finding that his hearing problem is a 
chronic disorder which originated in, or shortly after, 
service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (claimed in-service incurrence of a disability may 
be rebutted by the absence of medical documentation of the 
claimed condition for many years after service).

In view of the foregoing, the veteran's claim for service 
connection for bilateral hearing loss cannot be granted 
because there is no competent evidence of hearing loss to a 
recognized degree during service or until almost 20 years 
thereafter, there is evidence that the veteran had 
significant noise exposure after service, and the most 
competent and probative medical evidence of record 
preponderates against a finding that the veteran's current 
hearing loss is related to his military service.  Therefore, 
the Board finds the preponderance of the evidence is against 
the claim of service connection for bilateral hearing loss, 
and there is no reasonable doubt to be resolved. 

The Board expresses its appreciation for the thorough and 
forthright testimony by the veteran at his hearing before the 
undersigned.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


